


EXHIBIT 10.99






TERM LOAN AGREEMENT






DATED AS OF JANUARY 7, 2013


AMONG


UPV GLIMCHER L.P.


AND


GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
AS BORROWERS




AND


KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER


AND


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
ARTICLE II THE CREDIT    12
2.1    Generally    12
2.2    Ratable Advances    12
2.3    Final Principal Payment    12
2.4    Fees    12
2.5    Intentionally Omitted    13
2.6    Optional Prepayments    13
2.7    Method of Selecting Types and Interest Periods    13
2.8    Conversion and Continuation of Outstanding Advances    13
2.9    Changes in Interest Rate, Etc.    14
2.10    Rates Applicable After Default    14
2.11    Method of Payment    14
2.12    Notes; Telephonic Notices    15
2.13    Interest Payment Dates; Interest and Fee Basis    15
2.14    Notification of Advances, Interest Rates and Prepayments    15
2.15    Lending Installations    15
2.16    Non-Receipt of Funds by the Administrative Agent    16
2.17    Replacement of Lenders under Certain Circumstances    16
2.18    Usury    16
ARTICLE III CHANGE IN CIRCUMSTANCES    17
3.1    Yield Protection    17
3.2    Changes in Capital Adequacy Regulations    17
3.3    Availability of Types of Advances    18
3.4    Funding Indemnification.    18
3.5    Taxes    19
3.6    Lender Statements; Survival of Indemnity    20
ARTICLE IV CONDITIONS PRECEDENT    21
4.1    Initial Advance.    21
ARTICLE V REPRESENTATIONS AND WARRANTIES    23
5.1    Existence.    23
5.2    Authorization and Validity.    23
5.3    No Conflict; Government Consent    23
5.4    Financial Statements; Material Adverse Effect.    24
5.5    Taxes.    24




--------------------------------------------------------------------------------




5.6    Litigation and Guarantee Obligations    24
5.7    Intentionally Omitted    24
5.8    ERISA.    24
5.9    Accuracy of Information.    24
5.10    Regulation U    25
5.11    Material Agreements    25
5.12    Compliance With Laws.    25
5.13    Ownership of Projects.    25
5.14    Investment Company Act.    25
5.15    Intentionally Omitted    25
5.16    Intentionally Omitted.    25
5.17    Insurance.    25
5.18    REIT Status    26
5.19    Title to Property.    26
5.20    Environmental Matters    26
5.21    Collateral Asset.    27
5.22    Office of Foreign Asset Control    28
ARTICLE VI COVENANTS    29
6.1    Financial Reporting.    29
6.2    Use of Proceeds    30
6.3    Notice of Default    30
6.4    Conduct of Business    30
6.5    Taxes    30
6.6    Insurance.    30
6.7    Compliance with Laws    31
6.8    Maintenance of Properties    31
6.9    Inspection    31
6.10    Maintenance of Status    31
6.11    Dividends    31
6.12    No Change in Control    31
6.13    Affiliates    31
6.14    Consolidated Net Worth.    31
6.15    Indebtedness and Cash Flow Covenants    32
6.16    Liens    32
6.17    Approval of Leases    32
6.18    No Additional Indebtedness.    32
ARTICLE VII DEFAULTS    33




--------------------------------------------------------------------------------




ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    34
8.1    Acceleration    34
8.2    Amendments    35
8.3    Preservation of Rights    35
8.4    Insolvency of Borrower    36
ARTICLE IX GENERAL PROVISIONS    36
9.1    Survival of Representations    36
9.2    Governmental Regulation.    36
9.3    Intentionally Omitted.    36
9.4    Headings    36
9.5    Entire Agreement    36
9.6    Several Obligations; Benefits of this Agreement    36
9.7    Expenses; Indemnification    36
9.8    Numbers of Documents.    37
9.9    Accounting.    37
9.10    Severability of Provisions    37
9.11    Nonliability of Lenders.    37
9.12    Choice of Law    37
9.13    Consent to Jurisdiction    37
9.14    Waiver of Jury Trial    38
ARTICLE X THE ADMINISTRATIVE AGENT    38
10.1    Appointment.    38
10.2    Powers    38
10.3    General Immunity    38
10.4    No Responsibility for Loans, Recitals, etc.    39
10.5    Action on Instructions of Lenders.    39
10.6    Employment of Agents and Counsel.    39
10.7    Reliance on Documents; Counsel.    39
10.8    Administrative Agent's Reimbursement and Indemnification.    39
10.9    Rights as a Lender.    40
10.10    Lender Credit Decision.    40
10.11    Successor Administrative Agent    40
10.12    Notice of Defaults.    41
10.13    Requests for Approval.    41
10.14    Defaulting Lenders    41
ARTICLE XI    42
PATRIOT ACT    42




--------------------------------------------------------------------------------




ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    42
12.1    Successors and Assigns    42
12.2    Participations.    42
12.3    Assignments.    43
12.4    Dissemination of Information.    44
12.5    Tax Treatment.    44
12.6    Confidentiality    44
ARTICLE XIII NOTICES    44
13.1    Giving Notice.    44
13.2    Change of Address.    45
ARTICLE XIV COUNTERPARTS    45






--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
This Term Loan Agreement, dated as of January 7, 2013, is among UPV Glimcher
L.P., a limited partnership organized under the laws of the State of Delaware
(the “Owner”) and Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware (“GPLP” and collectively with
Owner, the “Borrower”), KeyBank National Association, a national banking
association, and the several banks, financial institutions and other entities
from time to time parties to this Agreement (collectively, the “Lenders”) and
KeyBank National Association, not individually, but as “Administrative Agent.”
1.
RECITALS



A.GPLP is primarily engaged in the business of purchasing, owning, operating,
leasing and managing retail properties.


B.Owner is acquiring a 173,220 square foot open-air shopping center located in
Fort Worth, Texas commonly known as University Park Village.


C.The Borrower has requested that the Lenders make a single disbursement term
loan to the Borrower pursuant to the terms of this Agreement to provide bridge
financing to enable Owner to finance its acquisition of such shopping center.
The Administrative Agent and the Lenders have agreed to do so.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS
As used in this Agreement:
“ABR Applicable Margin” means two percent (2.00%) per annum.
“Adjusted Annual EBITDA” shall have, as of any date, the meaning then given to
such term under the GPLP Revolver.
“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Advance” means the initial borrowing hereunder and from time to time thereafter
each portion of such initial borrowing which is of the same Type and, in the
case of LIBOR Rate Advances, for the same LIBOR Interest Period.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Aggregate Commitment” means the lesser of (i) $60,000,000 and (ii) sixty
percent (60%) of the gross purchase price of the Collateral Asset.
“Agreement” means this Loan Agreement, as it may be amended or modified and in
effect from time to time.




--------------------------------------------------------------------------------




“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month LIBOR Interest Period beginning on
such day plus 1.00% per annum.
“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of the general partner of GPLP,
acting singly.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.7.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change in Control” means (i) any change in the ownership of either Parent
Entity which results in more than twenty-five percent (25%) of such Parent
Entity's Capital Stock being acquired by any one Person, or group of Persons
which are Affiliates of each other, or (ii) any change in the membership of
either Parent Entity's Board of Directors which results in the number of board
members who have served as board members for the preceding one (1) year period
being less than 50% of the then-current total number of board members, provided
that, in making such calculation, the successor to any board member who has
died, become disabled or retired due to age or illness during such one year
period shall be deemed to have served for the full one year period, or (iii) any
change in the identity of the owners of the general partnership interests in
GPLP, unless any such owner is a Wholly Owned Subsidiary of Glimcher Realty
Trust or (iv) Owner ceasing to be wholly‑owned by GPLP and the Parent Guarantor,
collectively or (v) GPLP ceasing to be the property manager of the Collateral
Asset.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.




--------------------------------------------------------------------------------




“Collateral” means all assets of the Loan Parties, now owned or hereinafter
acquired, upon which a Lien is purported to be created by any Security Document
including, without limitation, the Collateral Asset.
“Collateral Asset” means the real estate and related improvements commonly known
as University Park Village, Fort Worth, Texas.
“Collateral Assignment of Interests” means the Collateral Assignment of
Interests in the form of Exhibit G attached hereto from GPLP and UPV Glimcher
Corporation to the Administrative Agent, for the benefit of the Lenders, as the
same may be modified, amended or restated, pursuant to which there shall be
granted to the Administrative Agent on behalf of the Lenders a first priority
lien and security interest in the applicable Pledged Equity Interests and the
other interests of GPLP and UPV Glimcher Corporation in the Collateral described
therein, and any further assignments, certificates, powers, consents,
acknowledgments, estoppels or UCC-1 financing statements that may be delivered
in connection therewith.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
“Consolidated Group” shall mean have the meaning given to such term in the GPLP
Revolver from time to time.
“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the issued and outstanding stock, partnership
interests or membership interests in such Investment Affiliate held by the
Consolidated Group in the aggregate.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
“Consolidated Outstanding Indebtedness” shall mean, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Glimcher Group outstanding at such date, plus, without duplication (b) the
applicable Glimcher Percentage of all Indebtedness of each Joint Venture,
adjusted to eliminate increases or decreases arising from FAS-141 and excluding
traditional carve-outs relating to non-recourse debt obligations for both the
Glimcher Group and the Joint Ventures.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.8.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.10 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 4%
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate
Advance plus 4% per annum.




--------------------------------------------------------------------------------




“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.
“Facility Termination Date” means April 8, 2013, being the ninetieth (90th) day
after the Agreement Execution Date.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.
“Fixed Charges” shall have, as of any date, the meaning then given to such term
under the GPLP Revolver.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Glimcher Group” means, collectively, GPLP, the Parent Entities and any
Subsidiaries which are wholly owned, in the aggregate, by GPLP and/or the Parent
Entities.




--------------------------------------------------------------------------------




“Glimcher Percentage” means, with respect to any Joint Venture or any member of
the Consolidated Group that is not also a member of the Glimcher Group, the
percentage of the total equity interests held by the Glimcher Group, in the
aggregate, in such Joint Venture or such member determined by calculating the
percentage of the issued and outstanding stock, partnership interests or
membership interests in such Joint Venture or such member held by the Glimcher
Group in the aggregate.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“GPLP Revolver” means that certain revolving credit facility available to GPLP
in the maximum amount of $250,000,000 pursuant to that certain Third Amended and
Restated Credit Agreement dated as of October 12, 2011 by and between GPLP and
KeyBank National Association, as Administrative Agent and Lead Arranger, and the
several Lenders from time to time parties thereto, as amended, restated or
otherwise modified from time to time, including any new revolving credit
facility which refinances and replaces such facility.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities (excluding in
any calculation of consolidated Indebtedness of the Consolidated Group,
Guarantee Obligations of one member of the Consolidated Group in respect of
primary obligations of any other member of the Consolidated Group), (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.
“Interest Period” means a LIBOR Interest Period.




--------------------------------------------------------------------------------




“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Joint Venture” means any Investment Affiliate or any member of the Consolidated
Group that is not a member of Glimcher Group.
“Lenders” means only those lending institutions listed on the signature pages of
this Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement, and if at any
time, only one (1) Lender has signed this Agreement, then that Lender's
Commitment shall equal the Aggregate Commitment.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“LIBOR Applicable Margin” means three percent (3.00%) per annum.
“LIBOR Base Rate” means, the rate (rounded upwards to the nearest 1/16th) with
respect to a LIBOR Rate Advance for the relevant LIBOR Interest Period, the
applicable British Bankers' Association LIBOR rate for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, and having a maturity equal to such LIBOR Interest Period,
provided that, if no such British Bankers' Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR Base Rate for the relevant
LIBOR Interest Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such LIBOR Interest Period, in the approximate amount of KeyBank's
relevant LIBOR Rate Loan and having a maturity equal to such LIBOR Interest
Period.
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two or three months, to the extent deposits
with such maturities are available to the Lenders, commencing on a Business Day,
as selected by the Borrower; provided, however, that any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month. Notwithstanding the
foregoing, at any one time there will be no more than six (6) LIBOR Interest
Periods outstanding.
“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.




--------------------------------------------------------------------------------




“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, such Lender's portion of any Advance.
“Loan Documents” means this Agreement, the Note, the Parent Guaranty, the
Security Documents, and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.
“Loan Parties” means GPLP, Owner, the Parent Guarantor and UPV Glimcher
Corporation.
“Major Tenant” means a tenant occupying space at the Collateral Asset of 15,000
square feet or greater.
“Material Adverse Effect” means, in the Administrative Agent's reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Consolidated Group, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which GPLP or any member of the Controlled
Group is a party to which more than one employer is obligated to make
contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).
“Non-U.S. Lender” is defined in Section 3.5(iv).
“Note” means a promissory note, in substantially the form of Exhibit A hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.
“Notice of Assignment” is defined in Section 12.3.2.




--------------------------------------------------------------------------------




“Obligations” means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.
“Other Taxes” is defined in Section 3.5(ii).
“Participants” is defined in Section 12.2.1.
“Parent Entities” means Glimcher Realty Trust and Glimcher Properties
Corporation.
“Parent Guarantor” means Glimcher Realty Trust.
“Parent Guaranty” means the guaranty to be executed and delivered by the Parent
Guarantor substantially in the form of Exhibit H, as the same may be amended,
supplemented or otherwise modified from time to time.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Percentage” means for each Lender the ratio that such Lender's Commitment bears
to the Aggregate Commitment, expressed as a percentage.
“Permitted Liens” are defined in Section 6.16.
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Pledged Equity Interests” means 100% of the applicable legal, beneficial
ownership interests in Owner as pledged under the Collateral Assignment of
Interests.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
“Project” means any real estate asset owned by GPLP or Owner and operated or
intended to be operated as a retail property.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchase Agreement” means the agreement of purchase and sale entered into by
GPLP with the seller of the Collateral Asset which has been assigned to Owner by
GPLP immediately prior to the acquisition of the Collateral Asset by the Owner.




--------------------------------------------------------------------------------




“Purchasers” is defined in Section 12.3.1.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor's interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Security Documents” means the Collateral Assignment of Interests, the UCC
Financing Statements and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of the Borrower hereunder and under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.




--------------------------------------------------------------------------------




“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of GPLP.
“Substantial Portion” means, with respect to the Property of GPLP and its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
“Total Asset Value” shall have, as of any date, the meaning then given to such
term under the GPLP Revolver.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II


THE CREDIT


2.1    Generally. Subject to the terms and conditions of this Agreement, Lenders
severally agree to make a single initial Advance through the Administrative
Agent to Borrower in the amount of the Aggregate Commitment.


Each Lender shall fund its Percentage of such initial Advance and no Lender will
be required to fund any amounts which would exceed such Lender's Commitment.
This facility (“Facility”) is not a revolving credit facility and, therefore,
notwithstanding repayment of all or any portion of such Advance, the Borrower
shall have no right to reborrow Advances thereafter. For convenience, portions
of such single initial disbursement bearing different interest rates are
referred to herein as “Advances” but such reference shall not be deemed in any
way to create such a revolving credit facility.


2.2    Ratable Advances. The initial Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to the ratio their
respective Commitments bear to the Aggregate Commitment and may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Section 2.7.






--------------------------------------------------------------------------------




2.3    Final Principal Payment. Any outstanding Advances and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.


2.4    Fees. The Borrower agrees to pay an upfront fee to the Administrative
Agent on the date of the initial Advance equal to one-quarter of one percent
(0.25%) of the Aggregate Commitment.


2.5    Intentionally Omitted.


2.6    Optional Prepayments. The Borrower may, upon at least one (1) Business
Day's notice to the Administrative Agent, prepay all or any portion of the
Advances, which notice shall specify the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Advances or Floating Rate Advances, or a
combination thereof, and if a combination thereof, the amount allocable to each;
provided, however, that (i) any partial prepayment under this Subsection shall
be in an amount not less than $1,000,000 or a whole multiple of $100,000 in
excess thereof and; (ii) any LIBOR Rate Advance prepaid on any day other than
the last day of the applicable LIBOR Interest Period must be accompanied by any
amounts payable pursuant to Section 3.4. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 3.4.


2.7    Method of Selecting Types and Interest Periods. The Borrower shall select
the Type of each Advance comprising the initial disbursement hereunder and, in
the case of each LIBOR Rate Advance, the Interest Period applicable to such
Advance from time to time. The Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) in the form attached as Exhibit F
hereto (i) not later than 1:00 p.m. Cleveland time on the Business Day
immediately preceding the Borrowing Date of each Floating Rate Advance, and (ii)
not later than noon Cleveland time, at least three (3) Business Days before the
Borrowing Date for each LIBOR Rate Advance:


(i)the Borrowing Date, which shall be a Business Day, of such Advance,


(ii)the aggregate amount of such Advance,


(iii)the Type of Advance selected, and


(iv)in the case of each LIBOR Rate Advance, the LIBOR Interest Period applicable
thereto.


Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, or (ii) noon (Cleveland time) in the case of all other Advances.
The Administrative Agent will make the funds so received from the Lenders
available to the Borrower at the Administrative Agent's aforesaid address.


No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.






--------------------------------------------------------------------------------




2.8    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
LIBOR Interest Period therefor, at which time such LIBOR Rate Advance shall be
automatically converted into a Floating Rate Advance unless the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such LIBOR Interest Period, such LIBOR Rate Advance either
continue as a LIBOR Rate Advance for the same or another Interest Period or be
converted to an Advance of another Type. Subject to the terms of Section 2.5,
the Borrower may elect from time to time to convert all or any part of an
Advance of any Type into any other Type or Types of Advances; provided that any
conversion of any LIBOR Rate Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 11:00 a.m. (Cleveland time), at least three Business
Days, in the case of a conversion into or continuation of a LIBOR Rate Advance,
prior to the date of the requested conversion or continuation, specifying:


i.the requested date which shall be a Business Day, of such conversion or
continuation;
ii.the aggregate amount and Type of the Advance which is to be converted or
continued; and
iii.the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the LIBOR Interest Period applicable
thereto.


2.9    Changes in Interest Rate, Etc.. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.8 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.8 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each LIBOR Rate Advance shall bear interest from and
including the first day of the LIBOR Interest Period applicable thereto to (but
not including) the last day of such LIBOR Interest Period at the interest rate
determined as applicable to such LIBOR Rate Advance.


2.10    Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7 or 2.8, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be converted
into or continued as a LIBOR Rate Advance. During the continuance of a Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that the Default Rate shall apply, provided,
however, that the Default Rate shall become applicable automatically if a
Default occurs under Section 7.1 or 7.2, unless waived by the Required Lenders.






--------------------------------------------------------------------------------




2.11    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent's address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing at least three (3) Business Days in
advance by the Administrative Agent to the Borrower, by noon (Cleveland time) on
the date when due and shall be applied ratably by the Administrative Agent among
the Lenders. As provided elsewhere herein, all Lenders' interests in the
Advances and the Loan Documents shall be ratable undivided interests and none of
such Lenders' interests shall have priority over the others. Each payment
delivered to the Administrative Agent for the account of any Lender or amount to
be applied or paid by the Administrative Agent to any Lender shall be paid
promptly (on the same day as received by the Administrative Agent if received
prior to noon (Cleveland time) on such day and otherwise on the next Business
Day) by the Administrative Agent to such Lender in the same type of funds that
the Administrative Agent received at its address specified pursuant to Article
XIII or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.


2.12    Notes; Telephonic Notices. Each Lender is hereby authorized to record
the principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower's obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice. The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance. Upon a Lender's furnishing to Borrower an affidavit to
such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.


2.13    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance shall be payable on each Payment Date, commencing with the first such
date to occur after the date hereof, at maturity, whether by acceleration or
otherwise. Interest shall be calculated for actual days elapsed on the basis of
a 360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (Cleveland time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.


2.14    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.


2.15    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Note shall be deemed held by each Lender for the benefit of
such Lending Installation. Each Lender may, by written or telex notice at least
three (3) Business Days in advance to the Administrative Agent and the Borrower,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments are to be made.






--------------------------------------------------------------------------------




2.16    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from the Borrower.


2.17    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or (b) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to the Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.


2.18    Usury. This Agreement and each Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate which could subject any Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the Loan Documents, Borrower is at
any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.






--------------------------------------------------------------------------------




ARTICLE III


CHANGE IN CIRCUMSTANCES


3.1    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:


i.subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Rate Loans, or
ii.imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than the Reserve Requirement and any other reserves
and assessments taken into account in determining the interest rate applicable
to LIBOR Rate Advances), or
iii.imposes any other condition the direct result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by a material
amount.


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.






--------------------------------------------------------------------------------




3.2    Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within 15 days of demand by such Lender, which shall include a description of
the nature of the Change and the method used by such Lender to determine the
amount of such increase, Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender in good faith determines is attributable to
this Agreement, its outstanding credit exposure hereunder or its obligation to
make Loans hereunder (after taking into account such Lender's policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk‑Based Capital Guidelines (as hereinafter defined) or
(ii) any adoption of or change in any other law, governmental or
quasi‑governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change”, regardless of
the date adopted, issued, promulgated or implemented. “Risk‑Based Capital
Guidelines” means (i) the risk‑based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, including transition rules, and any amendments
to such guidelines, rules and regulations adopted prior to the Agreement
Effective Date.


3.3    Availability of Types of Advances. If any Lender in good faith determines
that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if a Lender in good faith determines that (i) deposits of a type or maturity
appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination. If the Borrower is required to so repay a LIBOR Rate Advance, the
Borrower may concurrently with such repayment borrow from the Lenders, in the
amount of such repayment, a Loan bearing interest at the Floating Rate.


3.4    Funding Indemnification. If any payment of a ratable LIBOR Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Rate Advance and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.






--------------------------------------------------------------------------------




3.5    Taxes


i.All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
ii.In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).
iii.The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent or such Lender makes demand therefor pursuant
to Section 3.6.
iv.Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the Agreement Execution Date, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
v.For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.




--------------------------------------------------------------------------------




vi.Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate following receipt of such documentation.
vii.If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
3.6    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender funded its LIBOR Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.


ARTICLE IV


CONDITIONS PRECEDENT


4.1    Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder unless (a) the Borrower shall, prior to or concurrently with
such initial Advance, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent, with sufficient copies for the Lenders, the following:


i.The duly executed originals of the Loan Documents, including the Note, payable
to the order of each of the Lenders, this Agreement, the Parent Guaranty, the
Collateral Assignment of Interests, and the other Security Documents;




--------------------------------------------------------------------------------




ii.Certificates of good standing for GPLP and Owner from the State of Delaware,
certified by the appropriate governmental officer and dated not more than thirty
(30) days prior to the Agreement Execution Date, and (B) foreign qualification
certificates for the Owner and UPV Glimcher Corporation, certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Execution Date, for the state in which the Collateral Asset is
located;
iii.Copies of the formation documents (including code of regulations, if
appropriate) of Loan Parties, certified by an officer of GPLP or of a Parent
Entity, as appropriate, together with all amendments thereto;
iv.Incumbency certificates, executed by officers of the Loan Parties, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents and to make borrowings hereunder on behalf
of such parities, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Loan Party;
v.Copies, certified by a Secretary or an Assistant Secretary of a Parent Entity,
of the Board of Directors' resolutions (and resolutions of other bodies, if any
are reasonably deemed necessary by counsel for the Administrative Agent)
authorizing the Advances provided for herein, with respect to the Borrower, and
the execution, delivery and performance of the Loan Documents to be executed and
delivered by the Loan Parties hereunder;
vi.A written opinion of the Loan Parties' counsel, addressed to the Lenders in
substantially the form of Exhibit E hereto or such other form as the
Administrative Agent may reasonably approve;
vii.A copy of the Purchase Agreement;
viii.A certificate, signed by an Authorized Officer of GPLP and Owner, stating
that on the initial Borrowing Date no Default or Unmatured Default has occurred
and is continuing, there has been no Material Adverse Effect, and that all
representations and warranties of the Borrower are true and correct in all
material respects as of the initial Borrowing Date provided that such
certificate is in fact true and correct;
ix.The most recent financial statements of GPLP;
x.UCC financing statement, judgment, and tax lien searches with respect to GPLP
from Delaware and with respect to the General Partner and the Owner from Texas
and Delaware;
xi.Written money transfer instructions, addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;
xii.Evidence that the upfront fees due under Section 2.4 has been paid, or will
be paid out of the proceeds of the initial Advance hereunder;
xiii.There is no event of default under the GPLP Revolver;
xiv.A survey for the Collateral Asset in a form satisfactory to counsel for the
Administrative Agent;
xv.A copy of a commitment for issuance of an owner's title policy (or policies)
in the name of Owner as to the Collateral Asset, showing no exceptions to title
except such as may be approved by the Administrative Agent;




--------------------------------------------------------------------------------




xvi.If any portion of any buildings included in the Collateral Asset is located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, (i) a policy of flood insurance
which (A) covers any parcel of the Collateral Asset and (B) is written in an
amount satisfactory to the Administrative Agent or the maximum limit of coverage
made available with respect to the particular type of property under the Act,
whichever is less, and (ii) confirmation that the Owner has received the notice
required pursuant to Section 208(e)(3) of Regulation H of the Board of Governors
of the Federal Reserve System. To the extent the Collateral Asset is not located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other agency, the certification of the survey of the
Collateral Asset to be delivered pursuant to clause (xvi) above shall include
confirmation of such fact;
xvii.A copy of all recorded documents with respect to the Collateral Asset
referred to, or listed as exceptions to title in, the title commitment referred
to in Section 4.1(xv) and a copy, certified by such parties as the
Administrative Agent may deem appropriate, of all other documents materially
affecting the Collateral Asset, including without limitation copies of any
leases with Major Tenants thereof;
xviii.Confirmation from an escrow agent satisfactory to the Administrative Agent
handling the acquisition that upon the funding of the initial Advance to such
escrow agent the acquisition of title to the Collateral Asset by Owner shall be
completed and the deed in the name of Owner shall be recorded by the escrow
agent promptly after funding and provided to the Administrative Agent;
xix.Evidence in form and substance satisfactory to it that all of the
requirements for insurance shall have been satisfied;
xx.A current rent roll and current operating statements for the Collateral
Asset;
xxi.A current engineer's report on the condition of the improvements upon the
Collateral Asset;
xxii.A current Phase I environmental assessment report and certification (or
updated report and recertification) for the Collateral Asset; and
xxiii.Such other documents as the Administrative Agent or its counsel may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.




--------------------------------------------------------------------------------




ARTICLE V


REPRESENTATIONS AND WARRANTIES


GPLP and Owner each represents and warrants to the Lenders that:
5.1    Existence. GPLP and Owner are each limited partnerships duly organized
and validly existing under the laws of the State of Delaware, with its principal
place of business in Columbus, Ohio and each is duly qualified as a foreign
limited partnership or limited liability company, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.


5.2    Authorization and Validity. Each of GPLP and Owner has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by GPLP and Owner
of the Loan Documents and the performance of their respective obligations
thereunder have been duly authorized by proper proceedings, and the Loan
Documents constitute legal, valid and binding obligations of each of them
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
GPLP and Owner of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on GPLP or Owner, or GPLP's or Owner's articles of incorporation,
partnership agreement, or by-laws, or the provisions of any indenture,
instrument or agreement to which GPLP or Owner is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of GPLP or Owner, pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.
5.4    Financial Statements; Material Adverse Effect. All consolidated financial
statements of the Loan Parties heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments. From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of
GPLP or Owner which could reasonably be expected to have a Material Adverse
Effect.
5.5    Taxes. The Loan Parties have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by GPLP or
Owner except such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided. No tax liens have been filed and no
claims are being asserted with respect to such taxes. The charges, accruals and
reserves on the books of GPLP and Owner in respect of any taxes or other
governmental charges are adequate.




--------------------------------------------------------------------------------




5.6    Litigation and Guarantee Obligations. Except as set forth on Schedule 1
hereto or as set forth in written notice to the Administrative Agent from time
to time, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Loan Parties which could reasonably be
expected to have a Material Adverse Effect. Neither GPLP nor Owner has any
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 6.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Agreement Execution Date
on or about the date such material contingent obligations are incurred.
5.7    Intentionally Omitted
5.8    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither GPLP nor Owner nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the GPLP nor Owner nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
5.9    Accuracy of Information. No information, exhibit or report furnished by
the Loan Parties to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
5.10    Regulation U. Neither GPLP nor Owner will use the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.
5.11    Material Agreements Neither GPLP nor Owner is a party to any agreement
or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. Neither GPLP nor
Owner is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement to which it
is a party, which default could have a Material Adverse Effect, or (ii) any
agreement or instrument evidencing or governing Indebtedness, which default
would constitute a Default hereunder.
5:12    Compliance With Laws. Each of GPLP and Owner has complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. The Loan Parties have not received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.
5:13    Ownership of Collateral Asset. On the date of this Agreement, Owner will
have good and marketable title, free of all Liens other than those permitted by
Section 6.16, to the Collateral Asset.
5:14    Investment Company Act. Neither GPLP nor Owner is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
5:15    Intentionally Omitted
5:16    Intentionally Omitted.




--------------------------------------------------------------------------------




5:17    Insurance. Owner carries insurance on the Collateral Asset with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects including, without
limitation:
i.Property and casualty insurance (including coverage for flood and other water
damage for any portion of the Collateral Asset located within a 100-year flood
plain) in the amount of the replacement cost of the improvements at the
Collateral Asset (to the extent replacement cost insurance is maintained by
companies engaged in similar business and owning similar properties);
ii.Loss of rental income insurance in the amount not less than one year's gross
revenues from the Collateral Asset; and
iii.Comprehensive general liability insurance in the amount of $20,000,000 per
occurrence.
The Administrative Agent has reviewed the insurance certificates provided
pursuant to Section 4.1(xix) and confirms that they are acceptable in their
current form.
5:18    REIT Status.    Parent Guarantor is qualified as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Parent Guarantor as a real estate investment trust.


5:19    Title to Property. The execution, delivery or performance of the Loan
Documents required to be delivered by GPLP and Owner hereunder will not result
in the creation of any Lien on the Projects of GPLP or Owner other than those
interests intended to secure the Obligations. No consent to the transactions
contemplated hereunder is required from any ground lessor or mortgagee or
beneficiary under a deed of trust or any other party except as has been
delivered to the Lenders.


5:20    Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as may be disclosed in that certain Phase I Environmental Site Assessment of
University Park Village prepared by Atwell, LLC dated December 21, 2012, (a copy
of which has been provided to Administrative Agent) or as disclosed on Schedule
2 attached hereto and to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:


(a)To the best knowledge of GPLP and Owner, the Collateral Asset does not
contain any Materials of Environmental Concern in amounts or concentrations
which constitute a violation of, or could reasonably give rise to liability GPLP
or Owner under, Environmental Laws.
(b)To the best knowledge of GPLP and Owner, the Collateral Asset has been in
compliance in all material respects with all applicable Environmental Laws.
(c)Neither GPLP nor Owner has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to the
Collateral Asset, nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened.
(d)To the best knowledge of GPLP and Owner, Materials of Environmental Concern
have not been transported or disposed of from the Collateral Asset in violation
of, or in a manner or to a location which could reasonably give rise to
liability of GPLP or Owner under, Environmental Laws, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under the Collateral Asset in violation of, or in a manner that could give rise
to liability of GPLP or Owner any applicable Environmental Laws.




--------------------------------------------------------------------------------




(e)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of GPLP, threatened, under any Environmental Law to which
GPLP or Owner is or, to GPLP's or Owner's knowledge, will be named as a party
with respect to the Collateral Asset, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Collateral Asset.
(f)To the best knowledge of GPLP and Owner, there has been no release or threat
of release of Materials of Environmental Concern at or from the, or arising from
or related to the operations of GPLP and Owner in connection with the Collateral
Asset in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


5:21    Collateral Asset.


(a)    Each of the representations and warranties made by each Loan Party in its
Security Documents with respect to the Collateral Asset is true and correct in
all material respects.
(b)    Except as disclosed on the survey provided to the Administrative Agent
pursuant to Section 4.1(xiv) of this Agreement, the Collateral Asset is not
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
or the Flood Disaster Protection Act of 1973, as amended, or any successor law,
or, if located within any such area, Owner has obtained and will maintain
through the Facility Termination Date the insurance prescribed in
Section 4.1(xix) hereof.
(c)    Except as may be disclosed in that certain Phase I Environmental Site
Assessment of University Park Village prepared by Atwell, LLC dated December 21,
2012, or in that certain Property Condition Assessment Report prepared by
Atwell, LLC dated December 21, 2012, (copies of which reports have been provided
to Administrative Agent), to the Borrower's knowledge, the Collateral Asset and
the present use and occupancy thereof are in material compliance with all
applicable zoning ordinances (without reliance upon adjoining or other
properties), building codes, land use and Environmental Laws, and other similar
laws (“Applicable Laws”).
(d)    The Collateral Asset is served by all utilities required for the current
or contemplated use thereof. The Collateral Asset has accepted or is equipped to
accept such utility service.
(e)    All public roads and streets necessary for service of and access to the
Collateral Asset for the current or contemplated use thereof have been
completed, and are open for use by the public.
(f)    The Collateral Asset is served by public water and sewer systems or, if
the Collateral Asset is not serviced by a public water and sewer system, the
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise comply in all material respects
with, all Applicable Laws with respect to such alternate systems.
(g)    Except as may be disclosed in the reports delivered to Administrative
Agent pursuant to Section 4.1 hereof, Borrower is not aware of any latent or
patent structural or other significant deficiency of the Collateral Asset. The
Collateral Asset is free of damage and waste that would materially and adversely
affect the value of the Collateral Asset, is in good repair and there is no
deferred maintenance other than ordinary wear and tear. The Collateral Asset is
free from damage caused by fire or other casualty. There is no pending or, to
the actual knowledge of Borrower, threatened condemnation proceedings affecting
the Collateral Asset, or any material part thereof.
(h)    To Borrower's knowledge, except as may be disclosed in the reports
delivered to Administrative Agent pursuant to Section 4.1 hereof, all liquid and
solid waste disposal, septic and sewer systems located on the Collateral Asset
are in a good and safe condition and repair and to Borrower's knowledge, in
material compliance with all Applicable Laws with respect to such systems.




--------------------------------------------------------------------------------




(i)    All improvements on the Collateral Asset lie within the boundaries and
building restrictions of the legal description of record of Collateral Asset, no
improvements encroach upon easements benefiting the Collateral Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Collateral Asset and no improvements on adjoining properties encroach upon
the Collateral Asset or easements benefiting the Collateral Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Collateral Asset. The Collateral Asset is served by roads which are located
either on permanent easements that benefit all or part of the Collateral Asset
or on public property and the Collateral Asset has access to, by virtue of such
easements or otherwise, and is contiguous to a physically open, dedicated all
weather public street, and has the necessary permits for ingress and egress.
(j)    There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Collateral Asset except to the extent such items are being
contested in good faith and as to which adequate reserves have been provided.
(k)    The Collateral Assignment of Interests creates a valid first priority
security interest in the Pledged Equity Interests, subject only to Permitted
Liens.
Borrower agrees that all of its representations and warranties set forth in
Article V of this Agreement and elsewhere in this Agreement are true on the
Agreement Effective Date in all material respects, and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for the
continuation or conversion of an Advance. Each request for such a continuation
or conversion hereunder shall constitute a reaffirmation of such representations
and warranties as deemed modified in accordance with the disclosures made and
approved, as aforesaid, as of the date of such continuation and conversion.
5.22    Office of Foreign Asset Control. GPLP and Owner are not (and will not
be) a person with whom any Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC's Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not knowingly engage in any dealings or transactions or otherwise be associated
with such persons. In addition, Borrower hereby agrees to provide to any Lender
with any additional information that any Lender deems necessary from time to
time in order to ensure compliance with all applicable Laws concerning money
laundering and similar activities.


ARTICLE VI


COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1    Financial Reporting. GPLP will maintain, for the Consolidated Group, a
system of accounting established and administered in accordance with GAAP, and
furnish to the Administrative Agent and the Lenders:
(i)As soon as available, but in any event not later than 45 days after the close
of each fiscal quarter, other than the fourth quarter, for the Consolidated
Group, an unaudited consolidated and consolidating balance sheet as of the close
of each such period and the related unaudited consolidated and consolidating
statements of income and retained earnings and of cash flows of the Consolidated
Group for such period and the portion of the fiscal year through the end of such
period, setting forth in each case in comparative form the figures for the
previous year, all certified by GPLP's chief financial officer or chief
accounting officer;




--------------------------------------------------------------------------------




(ii)As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, the following reports in form and substance
reasonably satisfactory to the Administrative Agent, all certified by GPLP's
chief financial officer or chief accounting officer, an operating statement for
Owner and the Collateral Asset, a rent roll for the Collateral Asset, and such
other information on the Collateral Asset as may be reasonably requested by the
Administrative Agent;
(iii)As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated and consolidating balance sheet as at the
end of such year and the related consolidated and consolidating statements of
income and retained earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, prepared by independent certified public accountants
of nationally recognized standing reasonably acceptable to the Administrative
Agent;
(iv)Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit B
hereto signed by GPLP's chief financial officer, chief accounting officer or
chief operating officer showing the calculations and computations necessary to
determine compliance with this Agreement and stating that, to such officer's
knowledge, no Default or Unmatured Default exists, or if, to such officer's
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof;
(v)As soon as possible and in any event within 10 days after a responsible
officer of GPLP knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of GPLP, describing
said Reportable Event and the action which GPLP proposes to take with respect
thereto;
(vi)As soon as possible and in any event within 10 days after receipt by a
responsible officer of GPLP, a copy of (a) any notice or claim to the effect
that GPLP or any of its Subsidiaries is or may be liable to any Person as a
result of the release by GPLP, any of its Subsidiaries, or any other Person of
any Material of Environmental Concern into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by GPLP or any of its Subsidiaries, which, in the case
of either (a) or (b) could have a Material Adverse Effect;
(vii)Promptly upon the furnishing thereof to the shareholders of either of the
Parent Guarantor, copies of all financial statements, reports and proxy
statements so furnished; and
(viii)Such other information (including, without limitation, financial
statements for GPLP and non-financial information) as the Administrative Agent
or any Lender may from time to time reasonably request.
6.2    Use of Proceeds. The Borrower will use the proceeds of the Advances
solely to finance the acquisition of the Collateral Asset. The Borrower will
not, use any of the proceeds of the Advances (i) to purchase or carry any
“margin stock” (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender or (ii) to fund any purchase of, or
offer for, a controlling portion of the Capital Stock of any Person, unless the
board of directors or other manager of such Person has consented to such offer.


6.3    Notice of Default. GPLP will give prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------




6.4    Conduct of Business. GPLP will do all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a
limited partnership in its jurisdiction of formation (except with respect to
mergers permitted pursuant to the GPLP Revolver) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct its businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect and, specifically, GPLP
may not undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties.


6.5    Taxes. GPLP will pay when due all taxes, assessments and governmental
charges and levies upon it of its income, profits or Projects, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.


6.6    Insurance. Owner will maintain insurance which is consistent with the
representation contained in Section 5.17 on the Collateral Asset and will
furnish to any Lender upon reasonable request full information as to the
insurance carried.


6.7    Compliance with Laws. GPLP and Owner will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they may be subject, the violation of which could reasonably be expected to have
a Material Adverse Effect.


6.8    Maintenance of Properties. GPLP and Owner will do all things necessary to
maintain, preserve, protect and keep the Collateral Asset in good repair,
working order and condition, ordinary wear and tear excepted.


6.9    Inspection. GPLP and Owner will permit the Lenders upon reasonable notice
and during normal business hours and subject to rights of tenants, by their
respective representatives and agents, to inspect the Collateral Asset,
corporate books and financial records of GPLP and Owner to examine and make
copies of the books of accounts and other financial records of GPLP and Owner,
and to discuss the affairs, finances and accounts of GPLP and Owner with
officers thereof, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Lenders may designate.


6.10    Maintenance of Status. GPLP shall cause Parent Guarantor to at all times
maintain its status as a real estate investment trust in compliance with all
applicable provisions of the Code relating to such status.


6.11    Dividends. The Parent Entities and GPLP and its Subsidiaries shall be
permitted to declare and pay dividends on their Capital Stock, to make
distributions with respect thereto from time to time and to redeem their Capital
Stock, provided, however, that in no event shall any Parent Entity or GPLP: (i)
pay any such dividends or make any such distributions on any Capital Stock
(including without limitation the declaration and payment of Preferred Dividends
or the making of distributions to holders of limited partnership units in GPLP),
if such dividends and distributions paid on account of the then-current fiscal
quarter and the three immediately preceding fiscal quarters, in the aggregate
for such period, would exceed 95% of Adjusted Funds From Operations of the
Consolidated Group for such period or (ii) pay any such dividends or make any
such distributions or make any such redemptions if any Default has occurred
hereunder and is then continuing, provided however that, so long as such Default
is not a monetary Default under Section 7.1 or Section 7.2 below or a Default
under Section 7.7 or Section 7.8 below, or any other Default that has resulted
in an acceleration of the obligations under Section 8.1 below, the Parent
Entities and GPLP shall be permitted to distribute whatever amount of dividends
is necessary to maintain the tax status of Glimcher Realty Trust as a real
estate investment trust, which distributions may be made in cash or in Capital
Stock at GPLP's option.


6.12    No Change in Control. No Loan Party shall permit a Change in Control to
occur.






--------------------------------------------------------------------------------




6.13    Affiliates. GPLP will not enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate which is not a member of the Consolidated
Group except in the ordinary course of business and pursuant to the reasonable
requirements of GPLP's business and upon fair and reasonable terms no less
favorable to GPLP than GPLP would obtain in a comparable arms-length
transaction.


6.14    Consolidated Net Worth. The Consolidated Group shall maintain a
Consolidated Net Worth of not less than $1,000,000,000.


6.15    Indebtedness and Cash Flow Covenants. GPLP shall not permit:


i.Adjusted Annual EBITDA to be less than 1.40 times Fixed Charges at any time;
or
ii.Consolidated Outstanding Indebtedness to be more than sixty percent (60%) of
Total Asset Value at any time.
6.16    Liens. The Owner will not create or incur, nor will it permit or suffer
to exist, any Lien in, of or on the Property of the Owner, except:
i.    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
iii.Liens imposed by law, such as carriers', warehousemen's and mechanics' liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books and there is no risk of loss,
forfeiture, or sale of any interest in the Property during the pending of such
proceeding;
iv.Liens arising out of pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
v.Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material and adverse way affect the
marketability of the same or materially and adversely interfere with the use
thereof in the business of the Borrower or its Subsidiaries; and
vi.Liens permitted pursuant to this Section 6.16 shall be deemed to be
“Permitted Liens”.
6.17    Approval of Leases. Owner shall not enter into any lease for more than
15,000 square feet of gross leaseable area at the Collateral Asset without the
prior written consent of the Administrative Agent, which consent shall be given
within ten (10) business days after Administrative Agent's receipt of a request
for consent, or if not given in such time period, shall be deemed approved.
After either a Default or the occurrence of events that with the passage of time
could reasonably lead to a Default, the Administrative Agent shall have the
right, to request Owner to request tenant estoppel certificates from any Major
Tenant at the Collateral Asset.


6.18    No Additional Indebtedness. Borrower shall not create or suffer to exist
any Liens on (i) the Collateral Asset or (ii) the partnership interests of GPLP
or UPV Glimcher Corporation in Owner or (iii) the stock held by Glimcher
Properties Corporation in UPV Glimcher Corporation, without in each case the
prior written consent of Administrative Agent. Owner shall not incur or guaranty
any Indebtedness other than this Facility and trade debt incurred in the
ordinary course of business or enter into any negative pledge or make any other
contractual agreement that would restrict in any way the ability of Owner to
sell or encumber the Collateral Asset.




--------------------------------------------------------------------------------




ARTICLE VII


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:
7.1    Nonpayment of any principal payment due hereunder or under any Note when
due.
7.2    Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.
7.3    The breach of any of the terms or provisions of Sections 6.2, 6.10, 6.11,
6.12, 6.13, 6.14, 6.15, 6.16, 6.17 and 6.18.
7.4    Any representation or warranty made or deemed made by or on behalf of the
Loan Parties to the Lenders or the Administrative Agent under or in connection
with this Agreement, or any material certificate or information delivered in
connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
7.5    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender.
7.6    Failure of GPLP to pay when due any Indebtedness which is outstanding
under the GPLP Revolver.
7.7    Any Loan Party shall (i) have an order for relief entered with respect to
it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it as a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.7, (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.8 or (vii) admit in writing its inability to pay its
debts generally as they become due.
7.8    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or for any Substantial Portion of the Property of
any Loan Party or a proceeding described in Section 7.7(iv) shall be instituted
against any Loan Party and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
7.9    Any Loan Party shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
the Loan Parties would exceed $25,000,000 in the aggregate, which have not been
stayed on appeal or otherwise appropriately contested in good faith.
7.10    Any Loan Party or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
any Loan Party or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.




--------------------------------------------------------------------------------




7.11    Any Loan Party or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of GPLP and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.
7.12    Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by any Loan Party whose aggregate book values are in excess of
$5,000,000.
7.13    The occurrence of any “Default” as defined in any Loan Document or in
the GPLP Revolver or the breach of any of the terms or provisions of any Loan
Document or the GPLP Revolver, which default or breach continues beyond any
period of grace therein provided.
7.14    The attempted revocation, challenge, disavowment, or termination by any
Loan Party of any of the Loan Documents.
7.15    Any Change of Control shall occur.
7.16    Either a Loan Party or any other Parent Entity, without obtaining
consent of the Required Lenders, shall enter into any merger, consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or
substantially all of their Properties, unless (a) in the case of a merger or
consolidation GPLP or a Parent Entity is the surviving entity in such merger or
consolidation and (b) after giving effect to the merger, each Loan Party remains
in compliance with the terms of this Agreement, provided that any such action
shall not constitute a Default unless GPLP shall fail to reverse such action
within sixty (60) days after written notice from the Administrative Agent that
such action constitutes a Default hereunder.


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1    Acceleration. If any Default described in Section 7.7 or 7.8 occurs with
respect to any Loan Party, the obligations of the Lenders to make Loans and
hereunder shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender. If any other Default occurs, so long as a
Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion), shall use its good faith
efforts to collect all amounts owed by the Loan Parties under the Loan Documents
by exercising all rights and remedies provided for under this Agreement and the
Security Documents or otherwise available at law or in equity, including without
limitation, by filing and diligently pursuing judicial action.






--------------------------------------------------------------------------------




If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to any Loan Party) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, all of the
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.
8.2    Amendments. Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:


i.Extend the Facility Termination Date, or forgive all or any portion of the
principal amount of any Loan or accrued interest thereon, reduce the Applicable
Margins (or modify any definition herein which would have the effect of reducing
the Applicable Margins) or the underlying interest rate options or extend the
time of payment of any such principal, interest or facility fees.
ii.Release any Pledged Equity Interest or release the Parent Guarantor from the
Parent Guaranty.
iii.Reduce the percentage specified in the definition of Required Lenders.
iv.Increase the Aggregate Commitment.
v.Permit the Borrower to assign its rights under this Agreement.
vi.Amend Sections 8.1, 8.2 or 11.2.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.


8.3    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.


8.4    Insolvency of Borrower. In the event of the insolvency of GPLP or Owner,
the Lenders shall have no obligation to make further disbursements of the
Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.






--------------------------------------------------------------------------------




ARTICLE IX


GENERAL PROVISIONS




9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Note and the
making of the Loans herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3    Intentionally Omitted.
9.4    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.5    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
9.6    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
9.7    Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any costs, and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment, modification, and enforcement of the
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout).
The Borrower further agrees to indemnify the Administrative Agent, each Lender
and their Affiliates, and their respective directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and reasonable
expenses for attorneys of the indemnified parties, all reasonable expenses of
litigation or preparation therefor whether or not the Administrative Agent, or
any Lender is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the Projects, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder, except to the extent
that any of the foregoing arise out of the gross negligence or willful
misconduct of the party seeking indemnification therefor. To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any of the foregoing indemnified parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Facility Letter of Credit or the use of the proceeds thereof. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.




--------------------------------------------------------------------------------




9.8    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.9    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.
9.10    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.11    Nonliability of Lenders. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations.
9.12    Choice of Law. The loan documents (other than those containing a
contrary express choice of law provision) shall be construed in accordance with
the internal laws (and not the law of conflicts) of the State of Ohio, but
giving effect to federal laws applicable to national banks.
9.13    Consent to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any United States Federal or Ohio State court
sitting in Cleveland in any action or proceeding arising out of or relating to
any loan documents and the Borrower hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or hereafter have as to
the venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum. Nothing herein shall limit the right of the
Administrative Agent or any lender to bring proceedings against the Borrower in
the courts of any other jurisdiction. Any judicial proceeding by the borrower
against the Administrative Agent or any lender or any affiliate of the
Administrative Agent or any lender involving, directly or indirectly, any matter
in any way arising out of, related to, or connected with any loan document shall
be brought only in a court in Cleveland, Ohio.
9.14    Waiver of Jury Trial. The Borrower, the Administrative Agent and each
Lender hereby waive trial by jury in any judicial proceeding involving, directly
or indirectly, any matter (whether sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with any loan document or the
relationship established thereunder.






--------------------------------------------------------------------------------




ARTICLE X


THE ADMINISTRATIVE AGENT


10.1    Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
10.2    Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
10.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction."
10.4    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Administrative Agent;
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith; (v) the value,
sufficiency, creation, perfection, or priority of any interest in any collateral
security; or (vi) the financial condition of the Borrower or any Guarantor.
Except as otherwise specifically provided herein, the Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).




--------------------------------------------------------------------------------




10.5    Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
10.7    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
10.8    Administrative Agent's Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent's express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
10.9    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.




--------------------------------------------------------------------------------




10.10    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
10.11    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent. If the Administrative Agent has been grossly negligent in the performance
of its obligations hereunder, the Administrative Agent may be removed at any
time by written notice received by the Administrative Agent from all other
Lenders, such removal to be effective on the date specified by the other
Lenders. Upon any such resignation or removal, the Required Lenders shall
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent's
giving notice of its intention to resign, then the resigning Administrative
Agent shall appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. No successor Administrative Agent shall be deemed to be
appointed hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.
10.12    Notice of Defaults. If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender. Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall notify each of the Lenders of such
fact.
10.13    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent's good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. If the Lender does not so
respond, that Lender shall be deemed to have approved the request.




--------------------------------------------------------------------------------




10.14    Defaulting Lenders. At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender's right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent. If a Defaulting Lender
has failed to fund its pro rata share of any Advance and until such time as such
Defaulting Lender subsequently funds its pro rata share of such Advance, all
Obligations owing to such Defaulting Lender hereunder shall be subordinated in
right of payment, as provided in the following sentence, to the prior payment in
full of all principal of, interest on and fees relating to the Loans funded by
the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section). All
amounts paid by the Borrower or the Parent Guarantor and otherwise due to be
applied to the Obligations owing to such Defaulting Lender pursuant to the terms
hereof shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full provided, however, in no event will any such distribution to the other
Lenders give rise to any liability of the Borrower to the Defaulting Lender.
After the Senior Loans have been paid in full equitable adjustments will be made
in connection with future payments by the Borrower to the extent a portion of
the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrower to repay all Loans in accordance with the terms of
this Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary, (ii) any instruction
of the Borrower as to its desired application of payments or (iii) the
suspension of such Defaulting Lender's right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.


ARTICLE XI


PATRIOT ACT
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.






--------------------------------------------------------------------------------




ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Administrative Agent and Borrower may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
12.2    Participations.
12.2.1    Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under the Loan Documents.
12.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.




--------------------------------------------------------------------------------




12.3    Assignments.
12.3.1    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any of
such Lender's Affiliates or to one or more banks, financial institutions or
pension funds, or with the prior approval of the Borrower, which shall not be
unreasonably withheld or delayed, any other entity (“Purchasers”) all or any
portion of its rights and obligations under the Loan Documents provided that any
assignment of only a portion of such rights and obligations shall be in an
amount not less than $5,000,000. In addition, KeyBank National Association
agrees that it will not assign any portion of its Commitment or Commitments of
its affiliates, if such assignment will result in the amount of the Commitment
to be held by KeyBank National Association and its affiliates to be less than
the next highest Commitment amount held by any other Lender provided that no
Default has occurred and is continuing. Notwithstanding the foregoing, no
approval of the Borrower shall be required for any such assignment if a Default
has occurred and is then continuing. Such assignment shall be substantially in
the form of Exhibit C hereto or in such other form as may be agreed to by the
parties thereto. The consent of the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof. Such consent shall not be unreasonably withheld.
12.3.2    Effect; Effective Date. Upon (i) delivery to the Administrative Agent
and Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit C hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. The Notice of Assignment shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Note are issued to such transferor Lender and new Note or, as
appropriate, replacement Note, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.
12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject to
Section 9.11 and Section 12.6 of this Agreement.
12.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.




--------------------------------------------------------------------------------




12.6    Confidentiality. Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and advisors, including
accountants and legal counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to the Obligations
or the enforcement of rights under the Loan Documents, (f) subject to receipt of
a written agreement from such Person containing provisions substantially the
same as those of this Section, to any Transferee or prospective Transferee of
any of its rights or obligations under this Agreement, (g) with the written
consent of Borrower, (h) to any member of the Consolidated Group, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to Lender on a nonconfidential basis prior to disclosure by
Borrower; provided that, in the case of Information received from Borrower after
the date hereof, such Information either consists of financial statements or
operating statements, rent rolls or tenant summaries for Projects or is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
ARTICLE XIII


NOTICES


13.1    Giving Notice. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile (if confirmed in writing as provided below), or by email (if
confirmed in writing as provided below) and addressed or delivered to such party
at its address set forth below its signature hereto or at such other address (or
to counsel for such party) as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received and any notice, if transmitted by
email or facsimile, shall be deemed given when transmitted provided a copy of
such notice is also sent by overnight delivery service which is scheduled for
delivery no later than the first Business Day after the date of such email or
facsimile.
13.2    Change of Address. The Borrower, the Parent Guarantor, the
Administrative Agent and any Lender may each change the address for service of
notice upon it by a notice in writing to the other parties hereto.


ARTICLE XIV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by email or
telephone, that it has taken such action.


(Remainder of page intentionally left blank.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION, a Delaware
corporation, its general partner


By:     /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio 43215
Attention:    Rich Burkhart, Director of Treasury
Telephone:    614-887-5889
Facsimile:    614-621-2326




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation, a Delaware
corporation, its sole general partner


By:      /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio 43215
Attention:    Rich Burkhart, Director of Treasury
Telephone:    614-887-5889
Facsimile:    614-621-2326




COMMITMENT:    KEYBANK NATIONAL ASSOCIATION, a national
$60,000,000
banking association, Individually and as Administrative Agent



By:     /s/ Eric Hafertepen    
Print Name:    Eric Hafertepen
Title:    Senior Vice President
KeyBank National Association
1200 Abernathy Road NE, Suite 1500
Atlanta, Georgia 30368
Attention:    Kevin Murray
Telephone:    770-510-2168
Facsimile:    770-510-2195






--------------------------------------------------------------------------------




EXHIBIT A


FORM OF NOTE




January ___, 2013




Glimcher Properties Limited Partnership, a limited partnership organized under
the laws of the State of Delaware (“GPLP”) and UPV Glimcher L.P., a limited
partnership organized under the laws of the State of Delaware (“Owner”, and
collectively with GPLP, the “Borrower”), hereby jointly and severally promise to
pay to the order of KeyBank National Association (the “Lender”) the aggregate
unpaid principal amount of Sixty Million and no 00/100 Dollars ($60,000,000.00)
made by the Lender to the Borrower pursuant to Article II of the Term Loan
Agreement (as the same may be amended or modified, the “Agreement”) hereinafter
referred to, in immediately available funds at the main office of KeyBank
National Association in Cleveland, Ohio, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay remaining unpaid principal of and
accrued and unpaid interest on the Loans in full on the Facility Termination
Date or such earlier date as may be required under the Agreement.
The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.
This Note is the Note issued pursuant to, and is entitled to the benefits of,
the Term Loan Agreement, dated as of January ___, 2013 among the Borrower,
KeyBank National Association individually and as Administrative Agent, and the
other Lenders named therein, to which Agreement, as it may be amended from time
to time, reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
This Note shall be governed and construed under the internal laws of the State
of Ohio.




--------------------------------------------------------------------------------




BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION,
a Delaware corporation, its general partner


By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner



By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer






--------------------------------------------------------------------------------




EXHIBIT B


COMPLIANCE CERTIFICATE




KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114


Re:
Term Loan Agreement dated as of January ___, 2013 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
GLIMCHER PROPERTIES LIMITED PARTNERSHIP and UPV GLIMCHER L.P. (collectively, the
“Borrower”), and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for
itself and the other lenders parties thereto from time to time (“Lenders”).



Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
The Borrower hereby further certifies to the Lenders that:
1.    Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower's compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.
2.    Review of Condition. The Borrower has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of the
Borrower set forth in the Agreement and the covenants of the Borrower set forth
in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
3.    Representations and Warranties. To the Borrower's actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.
4.    Covenants. To the Borrower's actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
5.    No Default. To the Borrower's actual knowledge, no Default exists as of
the date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of ___________, 2013.
UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION, a Delaware
corporation, its general partner


By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner



By:        
Name:        
Title:        






--------------------------------------------------------------------------------




EXHIBIT C
ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__. The parties hereto agree as follows:
1.    PRELIMINARY STATEMENT. The Assignor is a party to a Term Loan Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Loan Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Loan Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Loan
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Loan Agreement and the other Loan Documents. The Commitment purchased
by the Assignee hereunder is set forth in Item 4 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the Agent) after
a Notice of Assignment substantially in the form of Exhibit “I” attached hereto
has been delivered to the Agent. Such Notice of Assignment must include the
consent of the Agent required by Section 12.3.1 of the Loan Agreement. In no
event will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Section 4 hereof are not
made on the proposed Effective Date. The Assignor will notify the Assignee of
the proposed Effective Date no later than the Business Day prior to the proposed
Effective Date. As of the Effective Date, (i) the Assignee shall have the rights
and obligations of a Lender under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.
4.    PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned hereby. The Assignee shall advance
funds directly to the Agent with respect to all Loans and reimbursement payments
made on or after the Effective Date with respect to the interest assigned
hereby. In consideration for the sale and assignment of Loans hereunder, the
Assignee shall pay the Assignor, on the Effective Date, an amount equal to the
principal amount of the portion of all Loans assigned to the Assignee hereunder
which is outstanding on the Effective Date. The Assignee will promptly remit to
the Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any amounts of interest on Loans and fees
received from the Agent to the extent either (i) or (ii) relate to the portion
of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and have not been previously paid by the Assignee to the
Assignor. In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.




--------------------------------------------------------------------------------




5.    REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Loan
Agreement has not been modified or amended, (e) that the Assignor is not in
default under the Loan Agreement, and (f) that, to the best of Assignor's
knowledge, the Borrower is not in default under the Loan Agreement. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
6.    REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Loan Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.
7.    INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys' fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee's non-performance of
the obligations assumed by Assignee under this Assignment Agreement on and after
the Effective Date. The Assignor agrees to indemnify and hold the Assignee
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys' fees) and liabilities incurred by the Assignee
in connection with or arising in any manner from the Assignor's non-performance
of the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.
8.    SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3.1 of the Loan Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
9.    REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.




--------------------------------------------------------------------------------




10.    ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
11.    GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Ohio.
12.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Loan Agreement. For the purpose hereof, the addresses of
the parties hereto (until notice of a change is delivered) shall be the address
set forth in the attachment to Schedule 1.


[NO FURTHER TEXT ON THIS PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
ASSIGNOR:


KEYBANK NATIONAL ASSOCIATION


By:        
Name:        
Title:        




ASSIGNEE:


[    ]




By:        
Name:        
Title:        






--------------------------------------------------------------------------------






Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT


Attach Assignor's Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee


[to be provided by KeyBank]




--------------------------------------------------------------------------------




SCHEDULE 1
to Assignment Agreement




1.
Description and Date of Agreement: Term Loan Agreement dated as of January ___,
2013 among Glimcher Properties Limited Partnership and UPV Glimcher L.P., as
“Borrower” and KeyBank National Association as “Administrative Agent” and the
Several Lenders From Time to Time Parties Hereto, as Lenders.



2.
Date of Assignment Agreement:_____________, 20__



3.
Amounts (As of Date of Item 2 above):



a.    Aggregate Commitment
under Loan Agreement    $60,000,000


b.    Assignee's Percentage
of the Aggregate Commitment
purchased under this
Assignment Agreement**    _______________%


4.    Amount of Assignee's
Commitment Purchased under this
Assignment Agreement:    $ ________________


5.    Proposed Effective Date:    ________________




Accepted and Agreed:


KEYBANK NATIONAL ASSOCIATION    ____________________________________


By:            By:        
Title:            Title:        




** Percentage taken to 10 decimal places.




--------------------------------------------------------------------------------




EXHIBIT “I”
to Assignment Agreement


NOTICE OF ASSIGNMENT




______________, 20__




To:    KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital


BORROWER:


Glimcher Properties Limited Partnership
UPV Glimcher L.P.
180 East Broad Street
Columbus, Ohio 43215
Attention: Rich Burkhart




From:    [NAME OF ASSIGNOR] (the “Assignor”)


[NAME OF ASSIGNEE] (the “Assignee”)




1.    We refer to that Term Loan Agreement (the “Loan Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Loan Agreement.
2.    This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 12.3.2 of the Loan Agreement.
3.    The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of _____________, 20___ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Loan Agreement. The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Agent) after
this Notice of Assignment and any fee required by Section 12.3.2 of the Loan
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.
4.    The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to herein. The Assignor will confer with the
Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter. The Assignor shall notify the Agent
if the Assignment Agreement does not become effective on any proposed Effective
Date as a result of the failure to satisfy the conditions precedent agreed to by
the Assignor and the Assignee. At the request of the Agent, the Assignor will
give the Agent written confirmation of the satisfaction of the conditions
precedent.




--------------------------------------------------------------------------------




5.    If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
6.    The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.
7.    The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
8.    The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Loan
Agreement.*
*May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.


NAME OF ASSIGNOR    NAME OF ASSIGNEE


By:            By:        


Title:            Title:        








ACKNOWLEDGED AND, IF REQUIRED BY THE LOAN AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Agent




By:        


Title:        






[Attach photocopy of Schedule 1 to Assignment]






--------------------------------------------------------------------------------




EXHIBIT D


ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES


Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments: Phase I Environmental
Site Assessment Process (ASTM Designation E1527-94), a summary of which follows:
This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA). The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.” The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).
The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.” Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property. The term includes hazardous substances or petroleum products even
under conditions in compliance with laws. The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.
The ASTM standard indicates that a Phase I ESA should consist of four main
components: 1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report. The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property. The site reconnaissance involves physical observation of the
property's exterior and interior, as well as an observation of adjoining
properties. Interviews with previous and current owners and occupants, and local
government officials provides insight into the presence or absence of recognized
environmental conditions in connection with the property. The final component of
the ESA, the report, contains the findings of the ESA and conclusions regarding
the presence or absence of recognized environmental conditions in connection
with the property. It includes documentation to support the analysis, opinions,
and conclusions found in the report.
While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA's innocent landowner defense, it is not intended that its use
be limited to that purpose. The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.








--------------------------------------------------------------------------------




EXHIBIT E
FORM OF OPINION OF BORROWER'S COUNSEL
January ___, 2013


KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio
Re:
$60,000,000 Term Loan to Glimcher Properties Limited Partnership and UPV
Glimcher L.P. (collectively, the “Borrower”)

Ladies and Gentlemen:
We have acted as counsel for the Borrower in connection with a $60,000,000
secured term loan , (the “Loan”), which Loan is being made pursuant to that
certain Term Loan Agreement dated as of January ___, 2013 (the “Loan Agreement”)
between Borrower, KeyBank and the several lenders from time to time parties
thereto (collectively, the “Lenders”), and KeyBank, as Administrative Agent (the
“Agent”).
In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the partnership agreements and certificates of
limited partnership, and Articles of Incorporation and Bylaws of the general
partners of the entities comprising the Borrower (as defined in the Loan
Agreement), and all such corporate and other records of the Borrower and the
Parent Guarantor, with such declarations and agreements, and certificates of
officers and representatives of the Borrower, with such other documents, and we
have made such other examinations and investigations as we have deemed necessary
as a basis for the opinions expressed below.
We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):
1.
The Loan Agreement; and



2.
[describe promissory notes and other Loan Documents].

Based upon the foregoing, we are of the opinion that:
1.
Each of the entities comprising the Borrower is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware. Borrower has all requisite power and authority to own its properties,
carry on its business and to deliver and perform its obligations under the Loan
Documents.

2.
Each of the general partners of Borrower is a corporation or trust duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Each of the general partners of Borrower has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.





--------------------------------------------------------------------------------




3.
The execution, delivery, and performance by each of the entities comprising the
Borrower of the Loan Documents to which it is a party has been duly authorized
by all necessary action of the Borrower and does not (i) require any consent or
approval of any partner or shareholder of such entity or any other person or
entity excepting such consents or approvals as have actually been obtained;
(ii) violate any provision of any law, rule, or regulation of the United States
or the State of Ohio, or any provision of the partnership or corporate law
presently in effect having applicability to the Borrower or its general
partners, as applicable; (iii) violate any provision of the partnership
agreements of the Borrower or the articles of incorporation or bylaws of its
general partners; (iv) violate any presently existing statutory or
administrative provision or judicial decision applicable to the Borrower or its
general partners; or (v) result in a breach of, or constitute a default under,
any agreement or instrument affecting the Borrowers or its general partners.

4.
Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the entities comprising the Borrower,
(b) constitutes the legal, valid, and binding obligations of the Borrower, and
(c) is enforceable in accordance with its terms.

5.
To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower of
the Loan Documents.

6.
To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower before any court or governmental entity or
instrumentality which could reasonably be expected to have a Material Adverse
Effect (as defined in the Loan Agreement).

7.
The Loan Documents are governed by the laws of the State of Ohio, and the Loan,
including the interest rate reserved in the applicable Note and all fees and
charges paid or to be paid by or on behalf of Borrower in connection with such
Loan pursuant to the applicable Loan Documents, is not in violation of the usury
laws of the State of Ohio.

The opinions expressed herein are expressly made subject to and qualified by the
following:
(a) We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Borrower.
(b) This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.
(c) This opinion is limited to the laws of the State of Ohio and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.
(d) We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.
(e) The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.
This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.
Very truly yours,






--------------------------------------------------------------------------------




EXHIBIT F
BORROWING NOTICE
Date




KeyBank National Association
Real Estate Capital
Attention: [__________________]
127 Public Square, OH-01-27-0839
Cleveland, OH 44114


Borrowing Notice


Glimcher Properties Limited Partnership and UPV Glimcher L.P. (collectively,
“Borrower”) hereby requests an Advance pursuant to Section 2.7 of the Term Loan
Agreement, dated as of January ___, 2013 (as amended or modified from time to
time, the “Loan Agreement”), among the Borrower, the Lenders referenced therein,
and you, as an administrative agent for the Lenders.
An Advance is requested to be made in the amount of $__________, to be made on
_____________. Such Advance shall be a [LIBOR] [Floating Rate] Advance. [The
applicable LIBOR Interest Period shall be _____________.]
The proceeds of the requested loan shall be directed to the following account:


Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)


In support of this request, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that acceptance of the proceeds of such
Advance by the Borrower shall be deemed to further represent and warrant that
all requirements of Section 4.1 of the Loan Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.
Date:___________________




UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION, a Delaware
corporation, its general partner






By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer






--------------------------------------------------------------------------------






GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner





By:        
Name:        
Title:        








--------------------------------------------------------------------------------




EXHIBIT G


COLLATERAL ASSIGNMENT OF INTERESTS
THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ____ day
of January, 2013, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (“GPLP”) and UPV
GLIMCHER CORPORATION, a Delaware corporation (“UPV”, and collectively with GPLP,
“Assignor”) to KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Agent for itself and other Lenders from time to time party to
the “Loan Agreement” (as hereinafter defined) (KeyBank, in its capacity as
Agent, hereinafter referred to as “Agent”).
W I T N E S S E T H:
WHEREAS, the entities constituting the Assignor are collectively the direct or
indirect and beneficial owner of 100% of the partnership interests in the
limited partnership, set forth on Exhibit “A” attached hereto and made a part
hereof (the “Company”);
WHEREAS, the Company is presently governed by the limited partnership agreement
described on Exhibit “A” attached hereto opposite the name of the Company (the
“Organizational Agreement”);
WHEREAS, GPLP, the Company, KeyBank, individually and as agent, and the
“Lenders” identified therein entered into that certain Term Loan Agreement of
even date herewith (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or amended, the
“Loan Agreement”);
WHEREAS, pursuant to the Loan Agreement, the Lenders agreed to provide a secured
term loan to Glimcher and the Company in the aggregate amount of $60,000,000
(collectively, the “Loans”);
WHEREAS, pursuant to Section 4.1(b) of the Loan Agreement, the Lenders and Agent
have required that Assignor execute this Assignment;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.


2.Grant of Security Interest. As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to
Agent, and does hereby grant a security interest to Agent for the ratable
benefit of the Lenders, in and to the following:


a.    All right, title, interest and claims of Assignor now or hereafter
acquired as the direct and beneficial owner of 100% of the partnership interests
in the Company (the "Pledged Equity Interests") together with any and all voting
rights and privileges attaching to, existing or arising in connection with the
Pledged Equity Interests (including without limitation the right to become the
sole general partner in the Company), any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for any of the Pledged Equity Interests or any of the
foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and




--------------------------------------------------------------------------------




b.    Any and all profits, proceeds, income, dividends, distributions, payments
upon dissolution or liquidation of the Company, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by the Company to Assignor, by reason of
Assignor's Pledged Equity Interests in the Company, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a partner in the Company, by reason of services performed by Assignor for
or on behalf the Company, and any and all proceeds from any transfer, assignment
or pledge of any interest of Assignor in, or claim or right against, the Company
(regardless of whether such transfer, assignment or pledge is permitted under
the terms hereof or the other Loan Documents), and all claims, causes in action
or things in action now or hereafter arising against the Company, in each case
to the extent such distributable or payable amounts are on account of or are
attributable to the Pledged Equity Interests (collectively, the
"Distributions"); and
c.    All notes or other documents or instruments now or hereafter evidencing or
securing any such Distributions from the Company; and
d.    All rights of Assignor to collect and enforce payment of the Distributions
pursuant to the terms of the limited partnership agreement of the Company or
otherwise; and
e.    All proceeds of any of the foregoing.
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
3.Obligations Secured. This Assignment secures the payment and performance by
GPLP and the Company of the Obligations.


4.Collection of Distributions.


a.    It is acknowledged and agreed by the parties hereto that Agent shall have
sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Notwithstanding the
foregoing, the Agent hereby grants to Assignor a license to receive, collect and
apply any Distributions that are made at any time other than when an Event of
Default has occurred and is continuing. If an Event of Default has occurred and
is continuing, Assignor hereby agrees that such license shall be revoked, and
hereby irrevocably directs the Company that any payments under or with respect
to the Distributions made at any time thereafter shall be made and governed, as
follows. Payments under or with respect to the Distributions shall be made as
follows:
i.Assignor shall have no right to receive payments made under or with respect to
the Distributions, or upon any redemption or conversion of the Collateral, and
all such payments shall be delivered directly by the Company to the Agent.
ii.If Assignor shall receive any payments made under or with respect to the
Distributions, or upon any redemption or conversion of the Collateral, Assignor
shall hold all such payments in trust for Agent and shall deliver them to the
Agent immediately on demand.
iii.In furtherance of the foregoing, Assignor does hereby notify and direct the
Company that all payments under or with respect to the Distributions shall be
made directly to the Agent.
b.    Assignor shall cause the Company to promptly distribute all net proceeds
of the sale or other disposition of, or any financing or refinancing of, any of
its assets or properties, and any and all other Distributions distributable or
payable by the Company under the terms of the Organizational Agreement in
accordance with the Loan Agreement.




--------------------------------------------------------------------------------




c.    Assignor hereby irrevocably designates and appoints Agent its true and
lawful attorney‑in‑fact, which appointment is coupled with an interest, either
in the name of Agent, or in the name of Assignor, at Assignor's sole cost and
expense, and regardless of whether or not Agent becomes a partner in the
Company, to take any or all of the following actions at such time as a Default
or Unmatured Default has occurred and is continuing:
i.to ask, demand, sue for, attach, levy, settle, compromise, collect, recover,
receive and give receipt for any and all Collateral and to take any and all
actions as Agent may deem necessary or desirable in order to realize upon the
Collateral, or any portion thereof, including, without limitation, making any
statements and doing and taking any actions on behalf of Assignor which is
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and
ii.to institute one or more actions against the Company or any partner thereof
in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent's sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of the Organizational Agreement with
respect to the Distributions or release the Company or any partner thereof, from
its obligations to pay any Distribution, without incurring responsibility to, or
affecting any liability of, Assignor under the Organizational Agreement; it
being specifically understood and agreed, however, that Agent shall not be
obligated in any manner whatsoever to exercise any such power or authority or be
in any way responsible for the collection of or realizing upon the Collateral,
or any portion thereof. The foregoing appointment is irrevocable and continuing
and any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.


5.Warranties and Covenants. Assignor does hereby warrant and represent to, and
covenants and agrees with Agent, as follows:


a.    This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor. No consent from
any other partner in the Company is required as a condition to the effectiveness
of this Assignment.
b.    None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreement.
c.    True, correct and complete copies of the Organizational Agreement,
together with all amendments thereto, have been delivered to Agent by Assignor,
the Organizational Agreement is in full force and effect and is enforceable in
accordance with its terms, and, so long as this Assignment remains in effect,
Assignor shall not materially modify, amend, cancel, release, surrender or
terminate, or permit the modification, amendment, cancellation, release,
surrender or termination of, the Organizational Agreement, or dissolve,
liquidate or permit the expiration of the Organizational Agreement or the
termination or cancellation thereof, without in each instance the prior written
consent of Agent, which consent shall not be unreasonably withheld, conditioned
or delayed.
d.    Assignor is and shall remain the sole lawful, beneficial and record owners
of the Pledged Equity Interests, and the right to receive the Distributions,
free and clear of all liens, restrictions, claims, pledges, encumbrances,
charges, claims of third parties and rights of set‑off or recoupment whatsoever
(other than those in favor of Agent hereunder), and Assignor has the full and
complete right, power and authority to grant a security interest in the
Collateral in favor of Agent, in accordance with the terms and provisions of
this Assignment. Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Loan Documents, that
restricts in any manner the rights of any present or future holder of the
Collateral with respect thereto. No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.




--------------------------------------------------------------------------------




e.    This Assignment creates a valid and binding first priority security
interest in the Collateral securing the payment and performance of the
Obligations. Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
f.    Assignor consents (to the extent applicable Law does not prohibit Assignor
from pre-consenting), and hereby directs the Company to so consent, to the
admission of Agent or any other purchaser of the Pledged Equity Interests upon a
foreclosure sale as a substitute partner of the Company with all of the rights
and privileges of a partner of the same type as such Assignor under the
Organizational Agreement in the event that Agent exercises its rights under this
Assignment and Agent or such other purchaser succeeds to ownership of all or any
portion of the Pledged Equity Interests.
g.    Assignor's correct legal names indicated on the public record of
Assignor's jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof. Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto. In order to perfect the pledge and security interest granted
herein against Assignor, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware. Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent's counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
h.    Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder. Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment. Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitution of
Assignor so to do. This power is coupled with an interest and is irrevocable.
Without limiting the generality of the foregoing, Assignor will obtain such
waivers of lien, estoppel certificates or subordination agreements as Agent may
reasonably require to insure the priority of its security interest in the
Collateral. Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
i.    Assignor hereby authorizes Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interest granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor. Agent shall upon
request provide Assignor with copies of any and all such filings made by Agent.




--------------------------------------------------------------------------------




j.    The Pledged Equity Interests and the Distributions are not and will not
(A) be dealt in or traded on securities exchanges or in securities markets, (B)
be “investment company securities” (as defined in Section 8-103(b) of the UCC),
and (C) be credited to a securities account. None of the Organizational
Documents expressly provides that the Pledged Equity Interests are securities
governed by Article 8 of the Uniform Commercial Code of any jurisdiction.
6.General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:


a.    Except as may be specifically set forth in the Loan Agreement, Assignor
shall not, without the prior written consent of Agent, which consent may be
withheld by Agent in its sole and absolute discretion, directly or indirectly or
by operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.
b.    Assignor shall at all times defend the Collateral against all claims and
demands of all Persons at any time claiming any interest in the Collateral
adverse to Agent's interest in the Collateral as granted hereunder.
c.    Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under the Organizational Agreement and with
respect to the Collateral.
d.    Assignor shall pay all taxes and other charges against the Collateral.
e.    Assignor shall promptly deliver to Agent as additional Collateral any note
or other document or instrument entered into after the date hereof which
evidences, constitutes, guarantees or secures any of the Distributions or any
right to receive a Distribution, which notes or other documents and instruments
shall be accompanied by such endorsements or assignments as Agent may require to
create a perfected security interest therein in favor Agent.
f.    Assignor will provide to Agent such documents and reports respecting the
Collateral in such form and detail as Agent may reasonably request from time to
time.
g.    Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under the Organizational Agreement and all other contracts, agreements
and instruments included in, giving rise to, creating, establishing, evidencing
or relating to the Collateral to the extent set forth therein to perform all of
its duties and obligations (including, without limitation, any obligation to
make capital contributions or provide other funds to such entities) to the same
extent as if this Assignment had not been executed, (ii) the exercise by Agent
of any of its rights hereunder shall not release Assignor from any of its duties
or obligations under the Organizational Agreement or any such contracts,
agreements and instruments, and (iii) neither Agent nor any of the Lenders shall
have any obligation or liability under the Organizational Agreement or any such
contract, agreement or instrument by reason of this Assignment, nor shall Agent
or any of the Lenders be obligated to perform any of the obligations or duties
of Assignor thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to Agent hereunder.




--------------------------------------------------------------------------------




h.    If Assignor shall at any time be entitled to receive or shall receive any
cash, certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by
Assignor in such a form as may be required by Agent, to be held by Agent subject
to the terms hereof, as further security for the Obligations (except as
otherwise provided herein with respect to the application of the foregoing to
the Obligations). If Assignor receive any of the foregoing directly, Assignor
agrees to hold such cash or other property in trust for the benefit of Agent,
and to surrender such cash or other property to Agent immediately. In the event
that Assignor purchases or otherwise acquires or obtains any additional interest
in any Company, or any rights or options to acquire such interest, all rights to
receive profits, proceeds, accounts, income, dividends, distributions or other
payments as a result of such additional interest, rights and options shall
automatically be deemed to be a part of the Collateral. All certificates, if
any, representing such interests shall be promptly delivered to Agent, together
with assignments related thereto, or other instruments appropriate to transfer a
certificate representing any such interest, duly executed in blank.
7.Event of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:


a.    The occurrence of a Default under the Loan Agreement; or
b.    Any amendment to or termination of financing statements naming Assignor as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent's
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignor thereof.




--------------------------------------------------------------------------------




8.Remedies.


a.    Upon the occurrence of any Event of Default, Agent may take any action
deemed by Agent to be necessary or appropriate to the enforcement of the rights
and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests. The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment (including, but not limited to, the right to
become the general partner of the Company and the right to remove any prior
general partner of the Company), all remedies of Agent under applicable general
or statutory Law, and the remedies of a secured party under the UCC, regardless
of whether the UCC has been enacted or enacted in that form in any other
jurisdiction in which such right or remedy is asserted. In addition to such
other remedies as may exist from time to time, whether by way of set‑off,
banker's lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Agent to or for the credit of or the account of
Assignor against any and all of the Obligations, irrespective of whether or not
Agent shall have made any demand for payment and although such Obligations may
be unmatured. Any notice required by Law, including, but not limited to, notice
of the intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least five
(5) business days prior to such disposition. Agent may require Assignor to
assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to both parties. It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment) of any kind, all of which are
expressly waived. In the event that Agent is the successful bidder at any public
or private sale of the Collateral or any portion thereof, the amount bid by the
Agent may be credited against the Obligations as provided in the Loan Agreement.
To the extent the Collateral consists of marketable securities, Agent shall not
be obligated to sell such securities for the highest price obtainable, but shall
sell them at the market price available on the date of sale. Agent shall not be
obligated to make any sale of the Collateral if it shall determine not to do so
regardless of the fact that notice of sale of the Collateral may have been
given. Agent may, without notice or publication, adjourn any public sale from
time to time by announcement at the time and place fixed for sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. Each such purchaser at any such sale shall hold the Collateral
sold absolutely free from claim or right on the part of Assignor. In the event
that any consent, approval or authorization of any Governmental Agency or
commission will be necessary to effectuate any such sale or sales, Assignor
shall execute all such applications or other instruments as Agent may deem
reasonably necessary to obtain such consent, approval or authorization. Agent
may notify any account debtor or obligor with respect to the Collateral to make
payment directly to Agent, and may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Collateral as Agent
may determine whether or not the Obligations are due, and for the purpose of
realizing Agent's rights therein, Agent may receive, open and dispose of mail
addressed to Assignor and endorse notes, checks, drafts, money orders, documents
of title or other evidences of payment, shipment or storage of any form of
Collateral on behalf and in the name of Assignor, as its attorney‑in‑fact. In
addition, Assignor hereby irrevocably designate and appoint Agent its true and
lawful attorney-in-fact either in the name of Agent or Assignor to (i) sign
Assignor' name on any Collateral, drafts against account debtors, assignments,
any proof of claim in any bankruptcy or other insolvency proceeding involving
any account debtor, any notice of lien, claim of lien or assignment or
satisfaction of lien, or on any financing statement or continuation statement
under the UCC; (ii) send verifications of accounts receivable to any account
debtor; and (iii) in connection with a transfer of the Collateral as described
above, sign in Assignor's name any documents necessary to transfer title to the
Collateral to Agent or any third party. All acts of said power of attorney are
hereby ratified and approved and Agent shall not be liable for any mistake of
law or fact made in connection therewith. This power of attorney is coupled with
an interest and shall be irrevocable so long as any amounts remain unpaid on any
of the Obligations. All remedies of Agent shall be cumulative to the full extent
provided by Law, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise such rights and shall not
be responsible for any failure to do so or delay in so doing. Pursuit by Agent
of certain judicial or other remedies shall not abate nor bar other remedies
with respect to the Obligations or to other




--------------------------------------------------------------------------------




portions of the Collateral. Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations. In the event that any transfer tax, deed tax,
conveyance tax or similar tax is payable in connection with the foreclosure,
conveyance in lieu of foreclosure or otherwise of all or any portion of the
Collateral, Assignor shall pay such amount to Agent upon demand and if Assignor
fail to pay such amount on demand, Agent may advance such amount on behalf of
Assignor and the amount thereof shall become a part of the Obligations and bear
interest at the rate for overdue amounts under the Loan Agreement until paid.
b.    If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fail to perform, and the cost of such
performance, together with any reasonable expenses, including reasonable
attorneys' fees actually incurred (including attorneys' fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Loan Agreement.
c.    Whether or not an Event of Default has occurred and whether or not Agent
is the absolute owner of the Collateral, Agent may take such action as Agent may
deem necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any such powers
and authority to pay necessary expenses, employ counsel and pay reasonable
attorney's fees. Any such advances made or expenses incurred by Agent shall be
deemed advanced under the Loan Documents, shall increase the indebtedness
evidenced and secured thereby, shall be payable upon demand and shall bear
interest at the rate for overdue payments set forth in the Loan Agreement.
d.    Any certificates or securities held by Agent as Collateral hereunder may,
at any time, and at the option of Agent, be registered in the name of Agent or
its nominee, endorsed or assigned in blank or in the name of any nominee and
Agent may deliver any or all of the Collateral to the issuer or issuers thereof
for the purpose of making denominational exchanges or registrations or transfer
or for such other purposes in furtherance of this Assignment as Agent may deem
desirable. Until the occurrence of an Event of Default, Assignor shall retain
the right to vote any of the Collateral, or exercise partnership rights, in a
manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and Agent hereby grants to Assignor its proxy to enable Assignor to
so vote any of the Collateral (except that Assignor shall not have any right to
exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee shall, without notice or demand,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral and exercise all voting, approval
or other rights at any meeting of the partners of the Company, respectively (and
the right to call such meetings) or otherwise (and to give written consents in
lieu of voting thereon), and exercise any and all rights of conversion,
exchange, subscription or any of the rights, privileges or options pertaining to
the Collateral and otherwise act with respect thereto and thereunder as if Agent
or its nominee were the absolute owner thereof (all of such rights of the
Assignor ceasing to exist and terminating upon the occurrence of an Event of
Default) including, without limitation, the right to exchange, at its
discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing. The exercise by Agent of any of its rights and remedies under this
paragraph shall not be deemed a disposition of collateral under Article 9 of the
UCC nor an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
9.Duties of Agent. The powers conferred on Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Agent's duty with reference to the Collateral shall be solely
to use slight care in the custody and preservation of the Collateral, which
shall not include any steps necessary to preserve rights against prior parties.
Agent shall have no responsibility or liability for the collection of any
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.






--------------------------------------------------------------------------------




10.Indemnification.


a.    It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon Agent or any
of the Lenders, or cause Agent or any of the Lenders to be, or to be deemed to
be, a partner in the Company and that in accepting this Assignment, Agent and
the Lenders neither assume nor agree to perform at any time whatsoever any
obligations or duties of Assignor under any of the Organizational Agreement or
any other mortgage, indenture, contract, agreement or instrument to which
Assignor is a party or to which they are subject, all of which obligations and
duties shall be and remain with and upon Assignor.
b.    Assignor agrees to indemnify, defend and hold Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent's or such Lender's gross negligence
or willful misconduct.
c.    Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.
11.Security Interest Absolute. All rights of Agent, and the security interests
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:


a.    Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;
b.    Any change in the time (including any extensions of the maturity date of
the Loan as provided in the Loan Agreement), manner or place of payment of, or
in any other term of, all or any of the Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents;
c.    Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or
d.    Any other circumstance (other than payment of the Obligations in full)
that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.




--------------------------------------------------------------------------------




12.Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent. Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent's rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default. Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral. Assignor hereby waives and
renounces for itself, its successors and assigns, presentment, demand, protest,
advertisement or notice of any kind (except for any notice required by Law or
the Loan Documents) and all rights to the benefits of any statute of limitations
and any moratorium, reinstatement, marshaling, forbearance, valuation, stay,
extension, homestead, redemption and appraisement now provided or that may
hereafter be provided by the Constitution and Laws of the United States and of
any state thereof, both as to itself and in and to all of its property, real and
personal, against the enforcement of this Assignment and the collection of any
of the Obligations.


13.Continuing Security Interest; Transfer of Loan; Release of Collateral. This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Lenders have no further obligation to make any
advances of the Loan, (b) be binding upon Assignor and its successors and
assigns, and (c) inure, together with the rights and remedies of Agent
hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns. Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to
Assignor. Upon any such termination, Agent will, at Assignor's expense, execute
and deliver to Assignor such documents as Assignor shall reasonably request to
evidence such termination.






--------------------------------------------------------------------------------




14.Securities Laws and Other Limitations. In view of the position of Assignor in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the federal and state securities Laws, the
Organizational Agreement, or under any intercreditor agreement, that may now or
hereafter be entered into among the Agent and any other bank a party to the Loan
Agreement or under any intercreditor agreement, which may now or hereafter be
entered into among the Agent and any other party with respect to the Loans or
the Collateral (as the same may be modified or amended from time to time,
collectively, the “Intercreditor Agreements”) with respect to any disposition of
the Collateral permitted hereunder. Assignor understands that compliance with
the federal and state securities Laws, the Organizational Agreement, or
Intercreditor Agreements might very strictly limit the course of conduct of
Agent if Agent were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Agent in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities Laws. Assignor recognizes that in light of the foregoing restrictions
and limitations Agent may, with respect to any sale of the Collateral, limit the
purchasers to those who will agree, among other things, to acquire such
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof and who are able to satisfy any conditions or
requirements set forth in the Organizational Agreement, and the Intercreditor
Agreements, and Agent may sell the Collateral in parcels and at such times and
to such Persons as Agent may reasonably determine is necessary to comply with
such conditions or requirements. Assignor acknowledge and agree that in light of
the foregoing restrictions and limitations, the Agent in its sole and absolute
discretion may, in accordance with federal and state securities Law, the
Organizational Agreement and the Intercreditor Agreements, (a) proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Collateral or part thereof shall have been filed under the
federal and state securities Laws (b) approach and negotiate with a single
potential purchaser to effect such sale and (c) sell the Collateral in parcels
and at such times and in such manner and to such Persons as Agent may reasonably
determine is necessary to comply with such conditions and requirements. Assignor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller if such sale were a public sale without such
restrictions. In the event of any such sale, Agent shall incur no responsibility
or liability for selling all or any part of the Collateral in accordance with
the terms hereof at a price that Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached or if all the Collateral were sold at a single
sale. Assignor further agrees that any sale or sales by Agent of the Collateral
made as provided in this Section 14 shall be commercially reasonable. The
provisions of this Section 14 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Agent sells. Agent and the Lenders shall
not be liable to Assignor for any loss in the value of any portion of the
Collateral by reason of any delay in the sale of the Collateral.


15.Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES OF ANY JURISDICTION).


16.Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Assignment must be in writing and shall be deemed
to have been properly given or served if given in the manner prescribed in the
Loan Agreement.


17.No Unwritten Agreements. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.






--------------------------------------------------------------------------------




18.Miscellaneous. Time is of the essence of this Assignment. Title or captions
of paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof. If, for any circumstances whatsoever, fulfillment of any
provision of this Assignment shall involve transcending the limited validity
presently prescribed by Law, the obligation to be fulfilled shall be reduced to
the limit of such validity; and if any clause or provision herein operates or
would prospectively operate to invalidate this Assignment, in whole or in part,
then such clause or provision only shall be held for naught, as though not
herein contained, and the remainder of this Assignment shall remain operative
and in full force and effect. If more than one entity comprises the Assignor,
the liability of each such entity shall be joint and several


19.Modifications, Etc. Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor's obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.


20.Attorney-in-Fact. Notwithstanding anything to the contrary contained in this
Assignment, Agent agrees that Agent will not take any action as attorney-in-fact
of Assignor as permitted hereunder unless and until an Event of Default has
occurred.


21.Counterparts. This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Assignment by signing any such
counterpart.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
ASSIGNOR:


UPV GLIMCHER CORPORATION, a Delaware corporation




By:        
Name:    Mark E. Yale
Title:    Executive Vice President, Chief
Financial Officer and Treasurer




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation, a Delaware
corporation, its sole general partner




By:        
Name:    Mark E. Yale
Title:    Executive Vice President
Chief Financial Officer and Treasurer




AGENT:


KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent


By:        
Name:    Kevin P. Murray
Title:    Senior Vice President






--------------------------------------------------------------------------------




The undersigned, being the Company referenced in this Assignment, consents to
this Assignment and acknowledges and agrees to act in accordance with the
directions given to them by the Assignor in this Assignment, including without
limitation, the directions contained in Sections 4(a) and 5(f) of this
Assignment, and to act in accordance with any directions given to them in the
future by the Agent consistent with the rights granted to the Agent hereunder.
UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION,
a Delaware corporation, its general partner


By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer


The undersigned, being the Borrower under the Loan Agreement referenced in this
Assignment, represents and warrants that all of the representations and
warranties contained in Section 5.21 of the Loan Agreement are true and correct
in all material respects with respect to the Collateral Asset which is the
subject of the Pledged Equity Interests to be included in the Collateral under
this Assignment.
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:     Glimcher Properties Corporation, its sole general
partner


By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION, a
Delaware corporation, its general partner






By:        
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer








--------------------------------------------------------------------------------




EXHIBIT “A”


COMPANY




 
Property Name
Company Name
Total Percentage Held by Assignor
Amount of Total Percentage Held Constituting Pledged Equity Interests
State of Organization
EIN
Organizational Agreement
1.
University Park Village
UPV Glimcher L.P., a Delaware limited partnership
100%
100%
Delaware
46-1565458
Limited Partnership Agreement of UPV Glimcher L.P. dated as of December 12, 2012


Certificate of Formation dated December 12, 2012 filed with the Delaware
Secretary of State











--------------------------------------------------------------------------------




Schedule 1


DESCRIPTION OF ASSIGNOR


1.    Each of Glimcher Properties Limited Partnership and UPV Glimcher
Corporation been using or operating under the respective names Glimcher
Properties Limited Partnership and UPV Glimcher Corporation, without change
since its formation.
Names and Tradenames used within the last five years: Glimcher Properties
Limited Partnership and UPV Glimcher Corporation.


Location of all chief executive offices over last five years:     


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH 43215


Mailing address:    180 East Broad Street
Columbus, OH 43215


Organizational Identification Number:    2350503 (GPLP)
5258447 (UPV)


Federal Tax Identification Number:    31-1390925 (GPLP)
46-1561516 (UPV)










--------------------------------------------------------------------------------




EXHIBIT H


PARENT GUARANTY


This Parent Guaranty (the “Guaranty”) is made as of January ___, 2013 by
Glimcher Realty Trust, a real estate investment trust organized under the laws
of the State of Maryland (the “Guarantor”, to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Loan Agreement (as
defined below) and their respective successors and assigns (collectively, the
“Lenders”).
RECITALS


A.    Glimcher Properties Limited Partnership, a limited partnership organized
under the laws of the State of Delaware (“GPLP”) and UPV Glimcher L.P., a
Delaware limited partnership (“Owner” and together with GPLP, the “Borrower”)
and Guarantor have requested that the Lenders make a term loan available to
Borrower in an aggregate principal amount of $60,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Term Loan Agreement of even
date herewith among Borrower, KeyBank, individually, and as Administrative
Agent, and the Lenders named therein (as amended, modified or restated from time
to time, the “Loan Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender's Commitment and
promissory notes in the principal amount, if any, of each Lender's Loan as
evidence of Borrower's indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Loan Agreement, are collectively
referred to herein as the “Notes”).
D.    Glimcher Properties Corporation, a Delaware corporation (“Glimcher
Properties”) is the sole general partner in GPLP and Guarantor is the owner of
all of the stock of Glimcher Properties. Glimcher Properties is the owner of all
of the stock in UPV Glimcher Corporation, which is the sole general partner in
Owner. GPLP is the sole limited partner in Owner. Guarantor acknowledges that
the extension of credit by the Administrative Agent and the Lenders to Borrower
pursuant to the Loan Agreement will benefit Guarantor by enhancing the financial
strength of the consolidated group of which Guarantor and Borrower are members.
The execution and delivery of this Guaranty by Guarantor is a condition
precedent to the performance by the Lenders of their obligations under the Loan
Agreement.
AGREEMENTS


NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1.    Guarantor absolutely, unconditionally, and irrevocably guaranties to each
of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Loan Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and




--------------------------------------------------------------------------------




(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Loan Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”


2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Loan Agreement, and the
other Loan Documents.
3.    Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or that Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Loan Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor the Lenders' assessment of the financial condition of
Borrower. Guarantor acknowledges that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. Guarantor further agrees that any exculpatory language
contained in the Loan Agreement, the Notes, and the other Loan Documents shall
in no event apply to this Guaranty, and will not prevent the Administrative
Agent and the Lenders from proceeding against Guarantor to enforce this
Guaranty.




--------------------------------------------------------------------------------




4.    Guarantor further agrees that Guarantor's liability as guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Loan Agreement, or any other Loan
Documents, or by the Administrative Agent or the Lenders' failure or election
not to pursue any other remedies they may have against Borrower, or by any
change or modification in a Note, the Loan Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all Indebtedness has been
paid in full and the other terms, covenants and conditions of the Loan
Agreement, and the other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend or modify a Note, the Loan Agreement or any of the other
Loan Documents and may waive or release any provision or provisions of a Note,
the Loan Agreement or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guaranty or any of the Administrative Agent
and the Lenders' rights hereunder or any of Guarantor's obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Loan Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Loan Agreement or any other Loan Documents, and the exercise of any of
their rights or the completion of any of their remedies shall not constitute a
discharge of any of Guarantor's obligations hereunder, it being the purpose and
intent of Guarantor that the obligations of such Guarantor hereunder shall be
primary, absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Guarantor's obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Loan Agreement or any
other Loan Document or by reason of Borrower's bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Loan Agreement or any other
Loan Document is rescinded or otherwise required to be returned by the payee
upon the insolvency, bankruptcy, or reorganization of the payor, all as though
such payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender, as to such Lender's
interest herein, to any assignee of all or a portion of such Lender's rights
under the Loan Documents.




--------------------------------------------------------------------------------




7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors' rights and involving a claim under this
Guaranty, a Note, the Loan Agreement, or any Loan Document; (iii) an attorney is
retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Loan
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney's fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of competent jurisdiction to be
in violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
9.    Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor's own account, any payment from Borrower on
account of such subordinated debt at any time when a Default exists under the
Loan Agreement or the Loan Documents, and any such payments to Guarantor made
while any Default then exists under the Loan Agreement or the Loan Documents on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Guarantor hereunder.
10.    Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application as a Lender may from time to time
elect.




--------------------------------------------------------------------------------




12.    Guarantor hereby submits to personal jurisdiction in the State of Ohio
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either the Cuyahoga
County Common Pleas Court in Cleveland, Ohio or the United States District Court
in Cleveland, Ohio, in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter. Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection which Guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph 12 shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:
To Guarantor:


Glimcher Realty Trust
180 East Broad Street
Columbus, Ohio 43215
Attention: Rich Burkhart, Director of Treasury
Telephone:    (415) 655-4582
Facsimile:    (415) 655-4599


With a copy to :
Attention: General Counsel
Phone: 614-887-5621
Facsimile: 614-621-8863
Email: gschmidt@glimcher.com
To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention: Kevin Murray
Telephone: 770-510-2168
Facsimile: 770-510-2195
With a copy to:
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: 312-876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Loan Agreement.




--------------------------------------------------------------------------------






14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of the Administrative Agent and the Lenders' successors and assigns.
15.    This Guaranty shall be construed and enforced under the internal laws of
the State of Ohio.
16.    GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP THAT IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.


Glimcher Realty Trust, a Maryland real estate investment trust




By:        
Name:        
Title:        








--------------------------------------------------------------------------------










SCHEDULE 1


LITIGATION
(See Section 5.6)




NONE










--------------------------------------------------------------------------------








SCHEDULE 2


ENVIRONMENTAL MATTERS
(See Section 5.20)




NONE






